         Case 1:19-cv-06434-GHW Document 20 Filed 05/12/20 Page 1 of 3


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC #:
 KIMBERLY BERNICE BROWN,                                         DATE FILED: 5/12/2020
                                 Plaintiff,

                     -against-                                     1:19-cv-6434-GHW

 NATIONAL BASKETBALL                                                     ORDER
 ASSOCIATION; TAMERA YOUNG, WBNA
 Athlete,

                                 Defendants.

GREGORY H. WOODS, United States District Judge:

       On May 11, 2020, the Court received the email attached to this order. In the email,

Plaintiff asks, among other things, that the Court “confirm” the transfer of her case to New

Jersey. In response, the Court notes the following.

       First, the Court dismissed this case by order on December 30, 2019. Dkt. No. 16.

Judgment was entered on January 2, 2020. Dkt. No. 17. On January 22, 2020, the Court

received Plaintiff’s request for an extension of time to appeal the Court’s decision. On January

23, 2020, the Court denied that request. To the Court’s knowledge, Plaintiff never appealed the

Court’s judgment, which became final. Because the Court dismissed the case, and final

judgment was entered with respect to that dismissal, there is no case before the Court. Because

there is no case before the Court, there is no case for the Court to transfer.

       Second, the Court has not received a written request from Plaintiff to transfer the case.

The Court does not communicate ex parte with litigants. No member of the Court’s staff told

Plaintiff that her case would be transferred—as described above, there is no case to transfer. To

the extent that Plaintiff wishes to communicate with the Court, she is directed to send a letter to

the Pro Se Intake Unit. Plaintiff is directed not to email the Court’s chambers email box. During
          Case 1:19-cv-06434-GHW Document 20 Filed 05/12/20 Page 2 of 3



the continuance of the COVID-19 pandemic, pro se filings can be made by email to the email

address designated on the Court’s website.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and Defendants by

first class and certified mail, and note service on the docket.

       SO ORDERED.

 Dated:    May 12, 2020


                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                  2
           Case 1:19-cv-06434-GHW Document 20 Filed 05/12/20 Page 3 of 3


From:            TheChroniclesOf MsBrown
To:              Woods NYSD Chambers
Subject:         Transfer Case: Brown vs NBA
Date:            Monday, May 11, 2020 2:32:40 PM


Previously, I spoke with a clerk for the chamber who stated that my request for venue transfer
would be handled.

I, Kimberly Bernice Brown, am following up to confirm the venue transfer, and indicate that I
am requesting a venue transfer to New Jersey, which is where I reside.

When will I receive confirmation and location of the proper venue?

The case was originally filed Pro Se: Brown vs National Basketball Association, and Tamera
Young.

Kimberly B. Brown
